
	
		I
		112th CONGRESS
		1st Session
		H. R. 1178
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Fortenberry (for
			 himself, Mr. LoBiondo, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend military
		  commissary and exchange store privileges to veterans with a compensable
		  service-connected disability and to their dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Commissary and
			 Exchange Store Benefits Act.
		2.Commissary and
			 exchange store privileges for disabled veterans and their dependents
			(a)Extension of
			 privilegesChapter 54 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					1065.Use of
				commissary and exchange stores: disabled veterans and their dependents
						(a)Disabled
				veteransA veteran with a
				compensable service-connected disability shall be permitted to use commissary
				and exchange stores on the same basis as a member of the armed forces entitled
				to retired or retainer pay.
						(b)DependentsA dependent of a veteran described in
				subsection (a) shall be permitted to use commissary and exchange stores on the
				same basis as a dependent of a member of the armed forces entitled to retired
				or retainer pay.
						(c)DefinitionsIn
				this section, the terms veteran and service-connected
				have the meanings given those terms in section 101 of title
				38.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1065. Use of commissary and exchange
				stores: disabled veterans and their
				dependents.
					
					.
			(c)Effective
			 dateSection 1065 of title 10, United States Code, as added by
			 subsection (a), shall take effect at the end of the 90-day period beginning on
			 the date of the enactment of this Act.
			
